Title: From Thomas Jefferson to Edmond Charles Genet, 19 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia June 19. 1793.

According to the desire expressed in your letter of the 14th. instant, the President will give the instructions necessary for the settlement of the instalments of principal and interest still due from the US. to France. This is an act equally just and desireable for both parties: and though it had not been imagined that the materials for doing it were to be had here at this moment, yet we shall be pleased to find that they may. In the mean time, what is further to be done, will doubtless be the subject of further reflection and enquiry with you: and particularly the operation proposed in your letter will be viewed under all it’s aspects. Among these we think it will present itself as a measure too questionable both in principle and practicability, too deeply interesting to the credit of the US. and too unpromising in it’s result to France, to be found eligible to yourself. Finally we rest secure that what is of mutual concern, will not be done but with mutual concert. I have the honor to be with great respect & esteem, Sir, Your most obedient & most humble servt.

Th: Jefferson

